ORDER

PER CURIAM.
Fran Baird appeals from an order denying her motion to set aside a default judgment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. Although labeled a default judgment by the trial court, the judgment entered was not a default judgment. It was a judgment on the merits brought about by Appellant’s failure to appear for the scheduled trial de novo following a judgment in Respondent’s favor by the Associate Circuit Court. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm in accordance with Rule 84.16(b).